DETAILED ACTION
This Office action is in response to the amendment received December 1, 2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6-10, 12, 17, 18, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over OHASHI et al (2010/0209827) in view of KOMURO et al (2012/0270155).
now recites the following:
    PNG
    media_image1.png
    759
    647
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    280
    639
    media_image2.png
    Greyscale

Paragraph [0027] ,   [0030] and [0031] report sulfonate anion group paired with a M+ cation defined as a lithium, sodium a potassium or an ammonium, see below:

    PNG
    media_image3.png
    181
    408
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    245
    420
    media_image4.png
    Greyscale

Table 4 disclose the specific examples of the composition with the acid generators, however, they lack the metal cation taught in the specification.
With respect to claims 6 and 7 see Tables 1-3 on pages 56-59. 
OHASHI et al lack the now claimed sulfonate anion having a difluoromethylene group attached to the sulfonate anion group, however OHASHI et al disclose the presence of a second paragraphs [0231]. These sulfonate anions can be seen below 
    PNG
    media_image5.png
    387
    425
    media_image5.png
    Greyscale

The presence of the disclosed M+ variable in formula (2) of OHASHI et al which is disclosed in paragraph [0031] and include lithium, sodium, potassium, ammonium, iodonium and sulfonium ion. 
The use by cation-exchange with the functionally equivalent cations on the photoacid generator is within the skill of the artisan, such that one would expect same or similar results for improved pattern profile, PED stability, good sensitivity and wider depth of focus.
KOMURO et al disclose resist composition comprising acid generators having the formula as seen below:
    PNG
    media_image6.png
    261
    428
    media_image6.png
    Greyscale

 The metal cations are defined in paragraph [0173] shown below:
  
    PNG
    media_image7.png
    95
    423
    media_image7.png
    Greyscale


It would have been prima facie obvious to one or ordinary skill in the art at the time of the invention to use any of the metal cations as the cationic group as disclosed in paragraph [0030] as seen in the examples of Table 4 or paragraph [0173] from KOMURO et al with the reasonable expectations of same or similar results for exposure dose, resolution, depth of focus and pattern profile.
Claims 5, 19, 20, 23, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
                                                                           	/John S Chu/                                                                                    Primary Examiner, Art Unit 1737                                                                                                                                                                                                                                                 
J.Chu
February 18, 2021